In the

      United States Court of Appeals
                       For the Seventh Circuit
                            ____________________  

No.  16-­‐‑3663  
KIMBERLY  AKER,  et  al.,  
                                                                 Plaintiffs-­‐‑Appellants,  
                                              v.  

AMERICOLLECT,  INC.,  and  COLLECTION  ASSOCIATES,  LTD.,  
                                         Defendants-­‐‑Appellees.  
                            ____________________  

               Appeal  from  the  United  States  District  Court  
                      for  the  Eastern  District  of  Wisconsin.  
          Nos.  15-­‐‑C-­‐‑0002  &  15-­‐‑C-­‐‑0613  —  C.N.  Clevert,  Jr.,  Judge.  
                            ____________________  

        ARGUED  APRIL  11,  2017  —  DECIDED  APRIL  13,  2017  
                    ____________________  

   Before  WOOD,  Chief  Judge,  and  FLAUM  and  EASTERBROOK,  
Circuit  Judges.  
    EASTERBROOK,   Circuit   Judge.   Plaintiffs   received   medical  
services  but  did  not  pay  their  bills.  Their  providers  referred  
the   debts   to   defendants,   and   dunning   letters   ensued.   The  
debt  collectors  demanded  payment  not  only  of  the  principal  
sums   but   also   of   5%   per   annum   interest.   Plaintiffs   contend  
that  this  violates  15  U.S.C.  §1692g(a)(1),  part  of  the  Fair  Debt  
Collection  Practices  Act,  which  says  that  debt  collectors  must  
2                                                                 No.  16-­‐‑3663  

specify  the  amount  of  the  debt,  plus  other  provisions  of  state  
and  federal  law.  According  to  plaintiffs,  Wisconsin  law  pro-­‐‑
vides  for  interest  (in  the  absence  of  a  contractual  provision)  
only   if   a   debt   has   been   reduced   to   judgment,   and   any   pre-­‐‑
judgment  request  for  interest  is  forbidden.  
     The   debt   collectors   might   have   replied   that   §1692g(a)(1)  
is  satisfied  by  demanding  a  specific  amount.  They  calculated  
interest,  added  it  to  the  principal,  and  demanded  payment  of  
the   resulting   amount,   rather   than   leaving   the   debtors   to  
guess  how  much  they  owed.  The  FDCPA  provides  a  means  
to   contest   whether   the   amount   claimed   is   due.   15   U.S.C.  
§1692g(b).  This  implies  that  naming  an  incorrect  figure  is  not  
automatically   a   violation   of   federal   law.   But   defendants   do  
not   pursue   this   possibility,   so   we   do   not   discuss   it   further.  
Instead  they  offer  two  principal  responses.  
     First,   they   contend   that   interest   under   Wis.   Stat.   §138.04  
runs   automatically—unless   debts   are   uncertain   in   amount,  
or   a   contract   provides   otherwise—and   that   a   judgment   just  
memorializes   what   state   law   requires.   If   this   is   so,   then   a  
demand  for  5%  interest  does  not  seek  more  than  the  current  
amount  of  the  debt.  
     Second,  they  rely  on  Wis.  Stat.  §426.104(4)(b),  which  cre-­‐‑
ates   a   safe   harbor   for   people   who   act   in   ways   approved   by  
the   Administrator   of   Wisconsin’s   Department   of   Financial  
Institutions—and  treats  the  absence  of  a  response  within  60  
days  of  a  request  as  equivalent  to  approval.  The  debt  collec-­‐‑
tors  sent  the  Administrator  a  letter  asking  if  they  are  entitled  
to  add  5%  interest  to  debts  created  by  the  provision  of  medi-­‐‑
cal   services.   The   Administrator   requested   further   infor-­‐‑
mation,  which  the  debt  collectors  provided,  and  at  that  point  
the  Department  of  Financial  Institutions  lapsed  into  silence.  
No.  16-­‐‑3663                                                                             3  

The  debt  collectors  say  that  this  entitles  them  to  the  statutory  
safe   harbor.   The   district   court   agreed   with   both   of   the   de-­‐‑
fendants’   arguments   and   granted   summary   judgment   in  
their   favor.   Myers   v.   Americollect   Inc.,   2016   U.S.   Dist.   LEXIS  
136941  (E.D.  Wis.  Sept.  30,  2016).  
   One   of   the   two   arguments   suffices   on   appeal.   The   safe-­‐‑
harbor  statute  provides:  
    Any  act,  practice  or  procedure  which  has  been  submitted  to  the  
    administrator   in   writing   and   either   approved   in   writing   by   the  
    administrator  or  not  disapproved  by  the  administrator  within  60  
    days   after   its   submission   to   the   administrator   shall   not   be  
    deemed  to  be  a  violation  of  chs.  421  to  427  and  429  or  any  other  
    statute   to   which   chs.   421   to   427   and   429   refer   notwithstanding  
    that  the  approval  of  the  administrator  or  nondisapproval  by  the  
    administrator  may  be  subsequently  amended  or  rescinded  or  be  
    determined   by   judicial   or   other   authority   to   be   invalid   for   any  
    reason.  

Plaintiffs  seek  to  enforce  their  understanding  of  the  interest  
statute   through   Wis.   Stat.   §427.104(1)(j),   which   forbids   at-­‐‑
tempts   to   collect   more   than   the   debt   owed.   Chapter   427   is  
expressly   covered   by   §426.104(4)(b).   Nonetheless,   plaintiffs  
insist   that   because   demanding   interest   before   a   debt   has  
been   reduced   to   judgment   is   (in   their   view)   a   violation   of  
§138.04,  we  should  not  accord  deference  to  the  Administra-­‐‑
tor’s   failure   to   disapprove   the   debt   collectors’   request.   But  
§426.104(4)(b)   is   not   about   deference.   It   is   a   safe   harbor,  
providing   that   the   practices   presented   to   the   Administrator  
for  opinion  “shall  not  be  deemed  to  be  a  violation”  of  other  
state   laws,   unless   the   Administrator   later   announces   a   dif-­‐‑
ferent  view  or  a  court  holds  the  Administrator’s  position  to  
be   invalid.   Thus,   when   the   defendants   sent   their   dunning  
letters,   they   were   entitled   to   demand   payment   of   both   the  
principal   amounts   and   interest   under   §138.04.   This   means  
4                                                                  No.  16-­‐‑3663  

that   the   letters   also   did   not   violate   15   U.S.C.   §1692e(2)(A),  
which   prohibits   false   representations   about   the   character,  
amount,  or  legal  status  of  a  debt.  
     Plaintiffs  maintain  that  §426.104(4)(b)  is  preempted  by  15  
U.S.C.  §1692n,  which  says  that  states  may  add  to  but  cannot  
subtract  from  the  protections  that  the  FDCPA  offers  to  con-­‐‑
sumers.   Yet   §1692n   has   nothing   to   do   with   interest—or   for  
that   matter   with   any   other   component   of   the   debt.   Section  
1692n   deals   with   debt-­‐‑collection   practices,   not   how   to   de-­‐‑
termine   the   amount   owed.   The   FDCPA   itself   provides   that  
debt  collectors  may  add  interest  when  permitted  by  law.  See  
15   U.S.C.   §1692f(1);   Miller   v.   McCalla,   Raymer,   Padrick,   Cobb,  
Nichols  &  Clark,  L.L.C.,  214  F.3d  872,  876  (7th  Cir.  2000).  The  
safe   harbor,   if   not   §138.04   itself,   permits   defendants   to   add  
5%  interest  to  plaintiffs’  debts.  
      State  law  is  the  right  source  for  determining  interest  on  a  
state-­‐‑law  debt.  When  federal  law  creates  a  debt,  it  may  gov-­‐‑
ern  prejudgment  interest  too.  See  Williamson  v.  Handy  Button  
Machine   Co.,   817   F.2d   1290   (7th   Cir.   1987)   (Title   VII   of   the  
Civil  Rights  Act  of  1964);  cf.  In  re  Oil  Spill  by  the  Amoco  Cadiz  
off  the  Coast  of  France  on  March  16,  1978,  954  F.2d  1279,  1331–
37  (7th  Cir.  1992)  (US  admiralty  law,  when  parties  declined  
to  rely  on  other  nations’  rules).  But  plaintiffs’  debts  arise  un-­‐‑
der  state  contract  law,  so  the  controlling  question  is  whether  
state   law   allows   a   demand   for   interest   before   the   debt   has  
been   reduced   to   judgment.   Until   the   Administrator   says  
something   more,   or   a   state   court   lifts   the   safe   harbor   under  
§426.104(4)(b)  (and  in  addition  rules  that  §138.04  does  not  by  
itself   allow   the   debt   collectors’   practice),   neither   state   nor  
federal  law  forbids  dunning  letters  that  demand  5%  interest  
from  debtors  in  Wisconsin.  
No.  16-­‐‑3663                                                                5  

     Veach   v.   Sheeks,   316   F.3d   690   (7th   Cir.   2003),   on   which  
plaintiffs   principally   rely,   does   not   concern   any   feature   of  
Wisconsin   law.   Veach   held   that   a   letter   demanding   a   mone-­‐‑
tary   amount   plus   treble   damages   that   a   court   might   award  
in  the  future  under  Indiana  law  did  not  comply  with  federal  
law  because  it  did  not  specify  the  sum  immediately  payable.  
That   conclusion   has   nothing   to   do   with   the   parties’   dispute  
about   interest   in   Wisconsin.   Other   provisions   of   state   and  
federal   law   mentioned   in   passing   by   the   plaintiffs,   and   not  
addressed  above,  do  not  require  separate  analysis.  
      
                                                                    AFFIRMED